DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Specification
The disclosure is objected to because of the following informalities:
There is a typographical error in the detailed specification paragraph [0039] that disclosed “…two NAND gates NOR01 and NOR02…” should be change to “…two NOR gates of NOR01 and NOR02…” because of in the figures 4 and 13 of the Applicant’s invention shows the flip-flop 810 circuit composed of two NOR gates of NOR01 and NOR02.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 6, and 11 recites the limitation “…two NAND gates…” there is insufficient antecedent basis for this limitation because it is unclear and confusing as to whether the flip-flop 810 circuit should either composed of NAND gates or NOR gates as shown in the Applicant’s invention figures 4 and 13.  
Therefore, these claims language renders the claim being ambiguous and indefinite because it is unclear and confusing.
Dependent claims 2-5, 7-10, 12-16 are also rejected due to the rejections of parent claims 1, 6, and 11 above.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627